NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MILAGRO DE LA PAZ ROMERO-                       No.    18-72295
MOLINA,
                                                Agency No. A095-760-735
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                         Submitted February 9, 2021**
                  Withdrawn from Submission February 9, 2021
                          Resubmitted August 6, 2021
                             Pasadena, California

Before: O'SCANNLAIN, CALLAHAN, and OWENS, Circuit Judges.

      Milagro Romero-Molina, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision denying her applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We review the BIA’s legal conclusions de novo and its factual findings for

substantial evidence. Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th

Cir. 2017) (en banc). As the parties are familiar with the facts, we do not recount

them here. We deny the petition.

      1. In her opening brief, Romero-Molina does not challenge the BIA’s

determination that her asylum application was untimely. Thus, she has waived this

issue and we do not reach the merits of her asylum claim. See Smith v. Marsh, 194

F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in its opening

brief are deemed waived.”).

      2. Substantial evidence supports the BIA’s determination that Romero-

Molina failed to meet her burden for withholding of removal. First, the record

does not compel the conclusion that the harm she suffered rose to the level of past

persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019)

(“[C]redible death threats alone can constitute persecution . . . [but] in only a small

category of cases, and only when the threats are so menacing as to cause

significant actual suffering or harm.” (internal citations and quotation marks

omitted)). Second, substantial evidence supports that Romero-Molina’s proposed

particular social group of “witnesses to crimes perpetrated by gang members or


                                           2
leaders in El Salvador” was not cognizable because it lacked particularity and

social distinction. See Conde Quevedo v. Barr, 947 F.3d 1238, 1242-44 (9th Cir.

2020). Third, the record does not compel the conclusion the Salvadoran

government would be unable or unwilling to protect her. See Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      3. Finally, substantial evidence supports the BIA’s denial of CAT relief

because Romero-Molina failed to show it is more likely than not she will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-34 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                         3